DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/05/2022 has been entered.

2. 	The previous prior art rejection under Castro et al (US 2011/0258917) maintained. 


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-3 and 7-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Castro et al (US 2011/0258917), cited in the previous Office Action. 
The rejection can be found in the FINAL office action mailed 7/6/2020 and is herein incorporated by reference

Allowable Subject Matter
4.	Claims 13 and 14 allowed.
Search for prior art does not result in a reference covering the subject matter of the claims above. 

The closest prior art is represented by Castro et al (US 2011/0258917).
Castro teaches EVA-based polymer comprising N-methyl-N'-(B-hydroxyethyl)-piperazine at claimed ratio.
However, Castro fails to teach a composition comprising Silica and masterbatch based on the composition above.

5.	Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Search for prior art does not result in a reference covering the subject matter of the claims above. 
The closest prior art found is represented by Mateu et al (US 20140336308).
Mateu teaches Polyacrylate-9, which is a copolymer of octylpropenamide, butylaminoethyl-methacrylate, hydroxypropylmethacrylate, and one or more monomers of acrylic acid and methacrylic acid. This copolymer is commercially available under the tradename Amphomer 28-4920 from AkzoNobel Global Personal Care.
However, the reference fails to teach molecular weight and the ratio between the components claimed.



Response to Arguments

6.	Applicant's arguments filed 1/05/2022 have been fully considered but they are not persuasive. 

Applicant submits that Castro does not teach a composition comprising an EVA polymer as presently claimed, because the reference is silent regarding a primary or secondary amine in the composition. Instead, Castro teaches tertiary amines only. In addition, Applicant submits that Applicant and Castro compositions use for different purposes. 
Examiner disagrees. Firstly, Castro teaches N-methyl-N'-(B-hydroxyethyl)-piperazine (see claim 5), which possesses claimed secondary amine groups. 
Secondly, the functional purpose of the Castro’s terpolymer in the composition is irrelevant, since a “composition” (meaning a composition suitable for all purposes) is claimed.

Examiner agrees with Applicant’s arguments regarding rejection under 35 USC over Yamashita et al (US 6787280), in view of Proskow (US 3558492). As a result, the rejection above is withdrawn. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765